Citation Nr: 9925050	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 10th, 
1997, for a 50 percent evaluation for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.  This appeal arises from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That rating 
decision increased the evaluation of the veteran's service 
connected psychiatric disorder to 50 percent disabling, from 
November 10, 1997.

The Board notes that a rating decision dated in June 1999 
granted a 70 percent evaluation for post-traumatic stress 
disorder effective from November 1998.  That determination 
has no bearing on the issue at hand, which concerns the 
effective date of the 50 percent evaluation.


FINDINGS OF FACT

1.  Evidence of a moderate level of psychiatric 
symptomatology was first shown on VA examination in December 
1997.

2.  The veteran's claim for an increased evaluation was 
received at the RO on November 10th, 1997.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder prior to November 10th, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2), Part 4, Diagnostic Code 9411 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for schizophrenia was granted in November 
1971, and a 10 percent evaluation was assigned effective from 
October 1971.  Rating decisions dated in December 1972 and 
December 1974 continued the 10 percent evaluation.  After 
proper notification of each of these decisions, the veteran 
did not appeal the determinations.

The veteran's claim for an increased evaluation of his 
"nervous condition" was submitted and received at the RO on 
November 10th, 1997.  A VA examination was conducted in 
December 1997.  The examiner reported that the veteran had 
chronic moderate post-traumatic stress disorder, which was 
directly related to his Vietnam combat experiences, and that 
he showed no signs or symptoms of schizophrenia.  It was the 
examiner's opinion that the veteran had been misdiagnosed 
with schizophrenia during service.  In February 1998, the RO 
increased the evaluation of the veteran's service connected 
psychiatric disorder from 10 percent to 50 percent for post-
traumatic stress disorder, effective from November 10th, 
1997, the date the claim for increase was received.  The 
increased evaluation was based upon the findings on the VA 
examination in December 1997.  The veteran contends that 
since he was apparently misdiagnosed in service, that he is 
entitled to an earlier effective date for the 50 percent 
evaluation.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1998).

The VA examination report, dated in December 1997, indicates 
an increase in disability to a moderate level.  This is the 
evidence upon which the RO ascertained that the veteran was 
entitled to a 50 percent rating.  However, this evidence was 
not of record until December 1997.  Thus, the effective date 
could not have been earlier than the date of the claim, or 
November 10th, 1997.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2), Part 4, Diagnostic Code 9411 (1998).  

Accordingly, in view of the above, and the lack of evidence 
to establish the presence of a moderate psychiatric 
disability or that the appellant submitted a claim for an 
increased rating prior to November 10th, 1997, entitlement to 
an earlier effective date for a 50 percent evaluation for 
PTSD is not warranted. 


ORDER

An effective date prior to November 10th, 1997, for a 50 
percent evaluation for post-traumatic stress disorder, is 
denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

